DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 8 and 15 have been amended.
No claim has been added.
No claim has been canceled.

Response to Arguments
Applicant’s arguments have been fully considered are moot in view of the new ground of rejection caused by the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 13, 15. and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2020/0005283 A1) filed on Jun. 29, 2018, in view of Anderson et al. (US 2018/0131706 A1) published on May 10, 2018, further in view of Karaca (US 2019/0123889 A1) published on Apr. 25, 2019. 


Claim 1, Zimmerman discloses: A computer-implemented method for blockchain transaction querying, comprising:
exposing, by a server of a blockchain network to a client device, a blockchain transaction query interface among a plurality of blockchain transaction query interfaces corresponding to a plurality of blockchain transactions, wherein the blockchain transaction query interface corresponds to a blockchain transaction among the plurality of blockchain transactions stored in the blockchain network (par. 0015-0016, 0025, 0032, wherein a user can make selection from screens for transactions (plurality of transactions), the transactions are tracked by a server)  the blockchain transaction query interface comprises a barcode, and the barcode comprises an interface identifier of the blockchain transaction query interface (par.0034, the user can scan barcode to extract a transaction identifier that is used to query and locate specific transaction). 
in response to detecting that the barcode has been scanned by the client device, determining, by the server of the blockchain network, that the client device invokes the blockchain transaction query interface to query the blockchain transaction corresponding to the blockchain transaction query interface (par.0034, the user can scan barcode to extract a transaction identifier that is used to query and locate specific transaction. The transaction manager obtains the transaction identifier and print a revised receipt reflecting the refund at the transaction terminal, which may include block chain (BC) transaction identifier). 
 extracting, by the server, the interface identifier of the invoked blockchain transaction query interface from the barcode (par.0034, the user can scan barcode to extract a transaction identifier that is used to query and locate specific transaction). 
 obtaining, by the server, the blockchain transaction corresponding to the blockchain transaction query interface from the blockchain network based on the interface identifier (par.0034, the user accesses the block chain with the transaction identifier to identify whether the amount was transferred. The transaction manager 111 communicates the refund details to a server service on the server 120 to be reflected in the transaction history for the original purchase transaction for purposes of including the refund transaction). 
Zimmerman does not explicitly teach: determining, by the server, that the content of the blockchain transaction is compliant to a predetermined content screening rule based on a keyword detection technology; and sending, by the server, the blockchain transaction to the client device.
On the other hand, Anderson teaches: determining, by the server, that the content of the blockchain transaction and the previous associated blockchain transaction is compliant to a predetermined content screening rule based on a keyword detection technology (par. 0018, transaction goes through a set of filters to check for illegal or offensive  content. If the transaction is approved it will continue to be forwarded to the blockchain. Par.0015, the transaction-scanning module parses words, symbols and other content included in the transaction to detect offensive or illegal data included in the blockchain transaction. A library of known terms, spam, media, links etc. which are likely to be inappropriate  or unrelated to the content of a typical transaction maybe used to flag the transaction information which is likely inacceptable for logging in the blockchain”  
(par.0016, once a transaction is identified as requiring redaction, the transaction may still exist in a block to preserve immutability of that transaction, however, the transaction maybe otherwise inaccessible and cannot be accessed or viewed by users. Par.0019, once a transaction is added to the list, the peer nodes will no longer expose the contents of the transaction via API calls. This means that appropriate transaction would be accessible by users).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the filters of Anderson to the transaction query of Zimmerman to produce an expected result of determining, by the server, that the content of the blockchain transaction is compliant to a predetermined content screening rule based on a keyword detection technology; and sending, by the server, the blockchain transaction to the client device. The modification would be obvious because one of ordinary skill in the art would be motivated to approve or disapprove transaction based on the content of the blockchain transaction (Anderson, par.0004).
The combination of Zimmerman and Anderson does not explicitly teach:  obtaining, by the server, a transaction log corresponding to the blockchain transaction from the blockchain network, the transaction log comprising an identifier of a previous associated blockchain transaction; obtaining, by the server, the previous associated blockchain transaction from the blockchain network based on the identifier of the previous associated blockchain transaction in the transaction log.
On the other hand, Karaca teaches: obtaining, by the server, a transaction log corresponding to the blockchain transaction from the blockchain network, the transaction log comprising an identifier of a previous associated blockchain transaction (par.0073-0074, the blockchain transaction record (log) can include information regarding one or more workflows with which the document is associated and an identifier for a particular workflow process or element (transaction) with which the transaction record is associated) obtaining, by the server, the previous associated blockchain transaction from the (par.0124, retrieving transaction history of a digital document having a unique document identifier such as hash value. A request is received to retrieve the transaction history of the digital document. The request includes the unique document identifier. A block chain query is generated to identify blockchain transactions having the unique document identifier. par.0113, the blockchain transactions may identify other workflows, workflow elements, or documents that are linked to a retrieved result and retrieved results are returned from the blockchain to the process viewer).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the transaction history of Karaca to the transaction query of Zimmerman to produce an expected result of obtaining, by the server, the previous associated blockchain transaction from the blockchain network based on the identifier of the previous associated blockchain transaction in the transaction log. The modification would be obvious because one of ordinary skill in the art would be motivated to return results that includes linked or related transaction that the user would be interested in.

Claim 6, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. Anderson further teaches: wherein determining that the content of the blockchain transaction is compliant to the predetermined content screening rule comprises determining that the content of the blockchain transaction does not include keywords from a predetermined list (Par.0015, the transaction-scanning module parses words, symbols and other content included in the transaction to detect offensive or illegal data included in the blockchain transaction. A library of known terms, spam, media, links etc. which are likely to be inappropriate  or unrelated to the content of a typical transaction maybe used to flag the transaction information which is likely inacceptable for logging in the blockchain).

Claim 8 recites similar limitation to claim 1 and therefore is rejected based on the same rational as claim 1.

Claim 13 recites similar limitation to claim 6 and therefore is rejected based on the same rational as claim 6.

Claim 15 recites similar limitation to claim 1 and therefore is rejected based on the same rational as claim 1.

Claim 20 recites similar limitation to claim 6 and therefore is rejected based on the same rational as claim 6.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2020/0005283 A1) filed on Jun. 29, 2018, in view of Anderson et al. (US 2018/0131706 A1) published on May 10, 2018, further in view of Karaca (US 2019/0123889 A1) published on Apr. 25, 2019 further in view of Malkin et al. (US 9,047,385 B1) published on Jun. 2, 2015.

Claim 2, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. The combination does not teach: Wherein the interface identifier included in the barcode is a uniform resource locator (URL) 
 (col. 6 lines 22-27, wherein the barcode scanner scans a barcode that embeds a URL (analogous to identifier). Once the URL is detected, a browser can open and render the webpage identified by the URL).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the URL of Malkin to the transaction query of Zimmerman to produce an expected result of extracting URL from the barcode. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently access items through embedded information (address) in the barcode (Malkin, Fig. 4).

Claim 9 recites similar limitation to claim 2 and therefore is rejected based on the same rational as claim 2.

Claim 16 recites similar limitation to claim 2 and therefore is rejected based on the same rational as claim 2.

Claims 3-5, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2020/0005283 A1) filed on Jun. 29, 2018, in view of Anderson et al. (US 2018/0131706 A1) published on May 10, 2018, further in view of Karaca (US 2019/0123889 A1) published on Apr. 25, 2019, further in view of Padmanabhan et al. (US 2020/0250683 A1) filed on Jan. 31, 2019.


Claim 3, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. Zimmerman does not explicitly teach: wherein the blockchain 
On the other hand, Padmanabhan teaches: wherein the blockchain transaction query interface is invoked by the client device after determining that a user of the client device is authorized to query the blockchain transaction (par0060, Authenticator 140 authenticate users attempting to gain access to the host organization).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the authentication of Padmanabhan to the transaction query of Zimmerman to produce an expected result of query interface is invoked by the client device after determining that a user of the client device is authorized to query the blockchain transaction. The modification would be obvious because one of ordinary skill in the art would be motivated to verify the user attempting to gain access to the host organization (Padmanabhan, par. 060).

Claim 4, the combination of Zimmerman, Anderson, Karaca and Padmanabhan teaches the computer-implemented method of claim 3. Padmanabhan further teaches: wherein the server stores a list of authorized users (par.0050, host organization 110 stores users or tenants), and the determining that the user of the client device is authorized comprises:
 receiving, by the server, information associated with the user from the client device (par0060, Authenticator 140 authenticate users attempting to gain access to the host organization. Par.0371, users login or create a profile with the website, they are authenticating with the host organization).
determining, by the server, that the user is included in the list of authorized users based on the information (par0060, Authenticator 140 authenticate users attempting to gain access to the host organization. Par.0331, the vendor logs in with the host organization, assuming he is an authorized user and has access to the cloud subscription services).

 sending, by the server, an authorization of the user to the client device (par0060, Authenticator 140 authenticate users attempting to gain access to the host organization. Par.0370, users grant consent to other nodes).

Claim 5, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. Zimmerman does not explicitly teach: wherein the server stores an access permission of the blockchain network, the access permission provides, to the server, access to a blockchain of one or more blockchain nodes under the access permission.
On the other hand, Padmanabhan teaches: wherein the server stores an access permission of the blockchain network, the access permission provides, to the server, access to a blockchain of one or more blockchain nodes under the access permission (par.0042, the product manufacturer has access permissions to the private blockchain. Par.0077, permissioned blockchain use an access control layer to govern who has access to the network. Par.0081, the host organization 110 may operate as a participating node within a public or a private or a permissioned blockchain. Par.0156, the host organization has permissible access to the customer transaction data for customer Joe).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the permissioned blockchain of Padmanabhan to the transaction query of Zimmerman to produce an expected result of the server stores an access permission of the blockchain network, the access permission provides, to the server, access to a blockchain of one or more blockchain nodes under the access permission. The modification would be obvious because one of ordinary skill in the art would be motivated to verify the user attempting to gain access to the host organization (Padmanabhan, par. 060). 

Claim 10, includes similar limitation as claim 3 and therefore is rejected based on the same rational as claim 3.

Claim 11, includes similar limitation as claim 4 and therefore is rejected based on the same rational as claim 4.

Claim 12, includes similar limitation as claim 5 and therefore is rejected based on the same rational as claim 5.

Claim 17, includes similar limitation as claim 3 and therefore is rejected based on the same rational as claim 3.

Claim 18, includes similar limitation as claim 4 and therefore is rejected based on the same rational as claim 4.

Claim 19, includes similar limitation as claim 5 and therefore is rejected based on the same rational as claim 5.

Claim 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2020/0005283 A1) filed on Jun. 29, 2018, in view of Anderson et al. (US 2018/0131706 A1) published on May 10, 2018, further in view of Karaca (US 2019/0123889 A1) published on Apr. 25, 2019, further in view of Goldfarb et al. (US 2017/0364698 A1) published on Dec. 21, 2017.

Claim 7, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. The combination does not explicitly teach: logging, by the server, that the blockchain transaction query interface is invoked as an event.
On the other hand, Goldfarb teaches: logging, by the server, that the blockchain transaction query interface is invoked as an event (par.0188, audit log shows all attempts to access data. Par.0218, logging and storing access records in blockchain).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the audit log of Goldfarb to the transaction query of Zimmerman to produce an expected result of logging, by the server, that the blockchain transaction query interface is invoked as an event. The modification would be obvious because one of ordinary skill in the art would be motivated to provide security and integrity of data in datastore (Goldfarb, par.0004).

Claim 14 recites similar limitation to claim 7 and therefore is rejected based on the same rational as claim 7.

Claim 21 recites similar limitation to claim 7 and therefore is rejected based on the same rational as claim 7.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2020/0005283 A1) filed on Jun. 29, 2018, in view of Anderson et al. (US 2018/0131706 A1) published on May 10, 2018, further in view of Karaca (US 2019/0123889 A1) published on Apr. 25, 2019, further in view of Cuomo et al. (US 2018/0268491 A1) published on Sep. 20, 2018.

Claim 22, the combination of Zimmerman, Anderson and Karaca teaches the computer-implemented method of claim 1. The combination does not explicitly teach: wherein the server is granted a permission certificate by a member of the blockchain network, wherein the server accesses the blockchain transaction, using the permission certificate, from a node controlled by the member of the blockchain network.
On the other hand, Cuomo teaches: wherein the server is granted a permission certificate by a member of the blockchain network, wherein the server accesses the blockchain transaction, using the permission certificate, from a node controlled by the member of the blockchain network (par.0018, Blockchain network members may grant permission to an intelligent agent to perform tasks on behalf of the network, such as ongoing management and auditing of transactions for compliance with third party standards).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the permission of Cuomo to the transaction query of Zimmerman to produce an expected result of the server is granted a permission certificate by a member of the blockchain network, wherein the server accesses the blockchain transaction, using the permission certificate, from a node controlled by the member of the blockchain network. The modification would be obvious because one of ordinary skill in the art would be motivated to provide security for the network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156